Honorable A. W. Davis, Jr.                   Opinion No. H.- 22
County Attorney, Newton County
P. 0. Box 477                                Re:    Do persons employed by
Newton, Texas 75966                                 various hunting clubs have
                                                   ‘the right to carry firearms
                                                    within their particular area?
Dear Mr.   Davis:

    The facts you have stated in your letter of January 4, 1973, are that
you have various hunting clubs in Newton County which lease hunting
rights from various timber companies.      The hunting club areas art
wM1, defined geographically in that they are fenced, “posted”, etc., You
asked wh’%her these employees of the clubs. assuming they are not
qualified ,law enforcement officers of the state or of any political sub-
division, have the right),&0 carry firearms wit&in their particular area.

    Article 483, Vernon18 Texas Penal Code. makes it a misdemeanor
for a person to carry on qr about his person a pistol or other described
weapon. Article 484, V. T. P. C., provides that Article 483 “shall
not apply . . . to the carrying of arms on one’s own premises or place
of business . e . ‘I. It is not necessary that the premises be owned to
qualify as a place of business.    Smith v. Smith, 100 9. W. 155 (Tex. Crim.
1907); Gibbs v. State, 156 S.W. 687 (Ter Crim. 1913).

    From your letter of January 4, 1973, we are unable to determine
the precise interest the hunting clubs have in the premises they have
under leaee.    A mere permisrive right to use tbe.‘pepperty:for a. pat-tie+
ulor purpose may be inoufficient to constitute the property “premises”
within the meaning of Article 484, V. T. P. C. Solosky v. State, 236 S.W. 742      .
(Tex. Crim. 1922); Whiteside v. State, 58 S.W. 1016 (Tex. Crim. 1900).
To confer the right to carry weapons, there must be lawful possession
and control.   See Mireles v. State, 192 S.W. 241 (Tex. Grim. 1917); Fields
-State,    166 S. W.1166 (Tax. Grim. 1914).

     The exception of;.Article 464~aRp~ies.fci.e~l~~a’es~‘idf .the owner of the,
busine$+ .-In Po-st+ori.V;.State, lO&‘S,(WAd  M6., (aei;‘C~im.,‘dQa7),t~e:Court
said:

                                     p. 99
                                                                   .   .




Honorable A. W. Davis,    Jr.,   page 2 (I-I-22)




       ‘I. . . It is true, appellant did not own either place
       of business referred to, and the jury may have been
       misled by the language of the court’s charge, but it
       is legally true that if appellant was employed to work.
       in both of said places of business, he would not have
       been violating the law to have had on his pereo.n’&
       either place the weapon mentioned.     [citing cases]
       . . . ‘I (104 S. W. 2d at 518)

    It is our opinion that the persons described in your letter of’
January 4, 1973, may carry firearms while on the premises of the
clubs which ~employ them whether the clubs own or lease the property
provided there is the necessary right to possession and control.    We
would add as a word of caution, that unless these persons d&qualify
as law enforcement officers in some other manner, they will not
be peace officers and will have no more right to enforce.the.law,or
to protect the property of their employers than any other individual
would have.

                         SUMMARY

           Employees may carry firearms on the business
       premises of their employers, whether such premises
       are owned or are leased by the employers, provided the
       employer has the right to control the premises.

                                       Very truly yours,




                                             L. HILL
                                       Attorney General of Texas




DAVID M. KENDALL,        Chairman
Opinion Committee                      p. 100